Citation Nr: 0734861	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-39 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Q.M.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in November 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

When this case was before the Board in January 2007, it was 
decided in part and remanded in part.  It has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine was aggravated by his service-connected left knee 
disability.


CONCLUSION OF LAW

A low back disability is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2006).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  
The amendment is not liberalizing.  Since the veteran's claim 
was filed prior to October 10, 2006, the Board will apply the 
former version of the regulation.   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection is in effect for left knee disability, and 
the medical evidence shows that the veteran currently has 
degenerative disc disease of the lumbosacral spine.  Pursuant 
to the Board's remand directive, the veteran was afforded a 
VA examination in July 2007.  Based on the examination 
results and the review of the claims folder, the VA examiner 
opined that, "it is as likely as not that [the veteran's] 
back pain is due in part, estimated at 20%, from his abnormal 
gait caused by his knee injury."  Moreover, the VA physician 
who saw the veteran for primary care in April 2003 indicated 
in his report that the veteran's low back pain and muscle 
spasm are most likely aggravated by his left knee disability.  
The record contains no contrary medical opinion.  
Accordingly, the Board concludes that service connection is 
warranted for the veteran's low back disability on a 
secondary basis.


ORDER

Service connection for a low back disability is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


